Plaintiff in error was convicted in the district court of Johnston county of the crime of rape, and his punishment fixed by the court at imprisonment in the state penitentiary for 15 years.
Judgment was rendered on the 27th day of May, 1929, and the appeal filed in this court on the 22d day of January, 1930; no briefs have been filed, and no appearance made for oral argument.
The appeal was not filed until more than six months after the rendition of the judgment. Where the appeal is not filed in the time provided by law, this court obtains no jurisdiction.
The appeal is therefore dismissed.